PONDER, Judge,
dissenting.
I respectfully dissent, believing the presumption of correctness of the trial court’s judgment to be inappropriate in summary judgment cases.
Furthermore, I cannot agree with the concurring opinion, since it has the effect of converting a motion for summary judgment into a peremptory exception of no cause of action and of sustaining an exception which has not been filed.
Since there is insufficient evidence in the record to sustain a motion for summary judgment, I would reverse and remand.